Exhibit 12.2 GOODRICH PETROLEUM CORPORATION RATIO OF EARNINGS TO FIXED CHARGES AND PREFERENCE SECURITIES DIVIDENDS (In Thousands, Except Ratios) Year ended December 31, Earnings: Income (loss) before income taxes $ ) $ ) $ ) $ ) $ ) Plus: fixed charges Preference securities dividends ) Earnings available for fixed charges $ ) $ ) $ ) $ ) $ Fixed Charges: Interest expense $ Preference securities dividends Total fixed charges $ Ratio of Earnings to Fixed Charges and Preference Securities Dividends (a) (b) (c) (d) (e) (a) Earnings for the year ended December31, 2015 were inadequate to cover fixed charges and preference securities dividends. The coverage deficiency was $530.1 million. (b) Earnings for the year ended December 31, 2014 were inadequate to cover fixed charges and preference securities dividends. The coverage deficiency was $412.6 million. (c) Earnings for the year ended December 31, 2013 were inadequate to cover fixed charges and preference securities dividends. The coverage deficiency was $132.4 million. (d) Earnings for the year ended December 31, 2012 were inadequate to cover fixed charges and preference securities dividends. The coverage deficiency was $90.2 million. (e) Earnings for the year ended December 31, 2011 were inadequate to cover fixed charges and preference securities dividends. The coverage deficiency was $37.8 million.
